PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LaMontagne et al.
Application No. 16/262,879
Filed: 30 Jan 2019
For: VIEWABILITY METRICS OF A MULTIDIMENSIONAL OBJECT IN A MULTIDIMENSIONAL DIGITAL ENVIRONMENT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182, filed 04 May 2021, for expedited processing.  This is also a decision in response to the petition under the unintentional provisions of 37 CFR 1.137(a) to revive the above-identified application, filed 22 April 2021.

Both petitions are GRANTED.

This application became abandoned for failure to timely file the oath or declaration for all inventors no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed 26 March 2021.  Accordingly, the date of abandonment of this application is 16 April 2021.  A Notice of Abandonment was mailed 22 April 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of the required declarations;
(2) the petition fee of $1050; and
(3) a statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735. All other inquiries should be directed to the Office of Data Management at (571) 272-4200 or 1-888-786-0101. 

This application is being referred to the Office of Data Management for processing into a patent.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

cc:	ROHIT CHHABRA
100 PINE ST. SUITE 1250
SAN FRANCISCO CA 94111